United States Court of Appeals
                       For the First Circuit


No. 16-2066

                        CLEMENT C. BENENSON,

                       Petitioner, Appellant,

                                 v.

                 COMMISSIONER OF INTERNAL REVENUE,

                       Respondent, Appellee.

No. 16-2067

                        JAMES BENENSON III,

                       Petitioner, Appellant,

                                 v.

                 COMMISSIONER OF INTERNAL REVENUE,

                       Respondent, Appellee.



              APPEALS FROM THE UNITED STATES TAX COURT

         [Hon. Kathleen Kerrigan, U.S. Tax Court Judge]


                               Before

                    Lynch, Stahl, and Thompson,
                          Circuit Judges.


     Neal J. Block, with whom Robert S. Walton and Baker &
Mackenzie LLP was on brief, for appellants.
     Ellen Page DelSole, Attorney, Tax Division, U.S. Department
of Justice, with whom David A. Hubbert, Acting Assistant Attorney
General, Tax Division; Gilbert S. Rothenberg and Teresa E.
McLaughlin, Attorneys, Tax Division, U.S. Department of Justice,
were on brief, for appellee.


                         April 6, 2018
             STAHL, Circuit Judge.      Clement Benenson ("Clement") and

James Benenson III ("James III") appeal from the Tax Court's ruling

that they owe an excise tax for contributions made to their Roth

individual     retirement   accounts    ("Roth      IRAs")   in    violation   of

contribution limits.        Using the common-law substance over form

doctrine, the Commissioner of Internal Revenue recharacterized a

transaction Clement and James III entered into to reduce their

federal taxes, and the Tax Court affirmed.              Summa Holdings, Inc.

v.   Comm'r,    109   T.C.M.   (CCH)        1612   (2015).        After   careful

consideration, we find the transaction violates neither the letter

nor purpose of the relevant statutory provisions and therefore

reverse the Tax Court's decision.

                                       I.

             Summa Holdings is a C corporation and the parent of a

consolidated group of manufacturing companies with export sales.1


     1 We define briefly C corporations and S corporations, as well
as the attendant costs and benefits these entities had at all times
relevant to this case:
             A C corporation is a corporate entity that is
             required to pay taxes on the income it earns.
             If a C corporation decides to issue dividends
             to its shareholders, the shareholders must pay
             income tax on these dividends.            This
             arrangement exposes shareholder dividends to
             double taxation -- a C corporation's income is
             taxed at the corporate level and the portion
             of the C corporation's income that is passed
             on to shareholders is taxed again at the
             shareholder level.     An S corporation, by
             contrast, is not taxed at the corporate level.
             Instead, the responsibility for the payment of


                                  - 3 -
In 2008, Summa Holdings' largest shareholders were James Benenson,

Jr. and the James Benenson III and Clement Benenson Trust ("the

Trust").   James Benenson, Jr. and his wife Sharen are the trustees

of the Trust and Clement and James III are the beneficiaries. This

case arises from a transaction the Benensons and Summa Holdings

engineered to reduce their federal taxes through the use of

domestic international sales corporations ("DISCs") and Roth IRAs.

           Congress created DISCs as a part of the Revenue Act of

1971, Pub. L. No. 92-178, 85 Stat. 497.    A company that produces

goods for export can contract to pay a DISC a commission from its

export sales.   The DISC pays no federal corporate income tax on

these commissions.   26 U.S.C. § 991.2

           Once a DISC receives funds from the commissions, it may,

if it chooses, issue dividends to its shareholders.     The DISC's

shareholders "often will be the same individuals who own the export




           taxes owed by the S corporation "passes
           through" to its shareholders, who pay the tax
           liability in proportion to each shareholder's
           pro rata share of the S corporation.      An S
           corporation   avoids   double    taxation   on
           dividends because S-corporation income is only
           taxed once -- at the shareholder level.
In re Northlake Foods, Inc., 715 F.3d 1251, 1253 n.2 (11th Cir.
2013).
     2  The DISC's shareholders are taxed on any actual
distributions, the interest on the DISC's deferred tax liability,
26 U.S.C. § 995(f), and a small portion of the DISC's income that
is "deemed distributed" to them, 26 U.S.C. § 995(b)(1)(F)(i).


                               - 4 -
company."   Summa Holdings, Inc. v. Comm'r, 848 F.3d 779, 782 (6th

Cir. 2017).     Thus, "the net effect of the DISC is to transfer

export revenue to the export company's shareholders as a dividend

without taxing it first as corporate income."             Id.

            Congress created Roth IRAs as a part of the Taxpayer

Relief Act of 1997, Pub. L. No. 105-34, sec. 302, 111 Stat. at

825.     Different   from   the    rules      governing   traditional   IRAs,

contributions   to   a   Roth     IRA   are    not   deductible,   26   U.S.C.

§ 408A(c)(1), but qualified distributions from the account are not

taxed, 26 U.S.C. § 408A(d)(1).            Traditional and Roth IRAs are

subject to the same annual contribution limits, and in 2008, these

limits were set at $5,000.      26 U.S.C. §§ 219(b)(5)(A), 408A(c)(2).

If an IRA of either type exceeds the contribution limits, it is

subject to a 6% tax annually on the amount of excess contributions.

26 U.S.C. § 4973(a).

            In 2004, the Internal Revenue Service ("IRS") released

Notice 2004-8 ("the Notice"), which described transactions some

taxpayers were entering into "to avoid the statutory limits on

contributions to a Roth IRA."           I.R.S. Notice 2004-8, 2004-1 C.B.

333.   The transactions described in the Notice involved a taxpayer

who owned a preexisting business, a Roth IRA maintained for the

taxpayer's benefit, and a corporation acquired by the Roth IRA.

Id.    The corporation owned by the Roth IRA would enter into an

agreement with the taxpayer's business whereby the business would


                                    - 5 -
transfer value to the corporation.       Id.   The Notice described how

either the Roth IRA's purchase of shares in the corporation or the

transaction between the taxpayer's business and the corporation

would not be "fairly valued" and would therefore have "the effect

of shifting value into the Roth IRA" in excess of the contribution

limits.    Id.   The Notice declared that the IRS intended to deny or

reduce deductions made using these transactions.       Id.

            On January 30, 2002, James III and Clement each deposited

$3,500 into individual Roth IRAs they had established a few weeks

earlier.    On January 31, 2002, each of the Roth IRAs paid $1,500

for 1,500 shares in JC Export, a newly formed DISC.           That same

day, the Roth IRAs sold their shares in JC Export to JC Export

Holding ("JC Holding"), a C corporation the Benensons also formed

that day.        Each of the Roth IRAs received a 50% stake in JC

Holding.    The parties agree that JC Holding:

            was formed, in part, so that the Roth IRAs
            would not have unrelated business income and
            the associated tax reporting obligations and,
            in part, so that the custodians of the Roth
            IRAs   no  longer   would   be  involved   as
            shareholders of JC Export and, thus, would
            avoid being required to take shareholder
            actions regarding JC Export.

            JC Export entered into agreements with Summa Holdings'

subsidiaries to receive DISC commissions.       Once JC Export received

payments    from   Summa   Holdings'   subsidiaries,   it    immediately

transferred the funds to JC Holding.           After setting aside the



                                 - 6 -
amount it estimated it would owe in federal income taxes, JC

Holding immediately paid out the remainder of the funds to the

Roth    IRAs    as   a   dividend.      In    2008,    JC   Holding     transferred

$1,477,028 to the Roth IRAs.             By the end of 2008, the James III

Roth IRA was worth $3,145,086 and the Clement Roth IRA was worth

$3,135,236.

               James III and Clement have stipulated that the "sole

reason for entering into the Transaction at Issue                   . . .   was to

transfer money into the Roth IRAs so that income on assets in the

Roth IRAs could accumulate and be distributed on a tax-free basis."

They likewise stipulated that they had no non-tax business purpose

for establishing the Roth IRAs, JC Export, and JC Holding.

               In 2012, the Commissioner issued a notice of deficiency

for the 2008 tax year to Summa Holdings, the Trust, and James III

and Clement. The Commissioner determined that the DISC commissions

paid to JC Export were not, in substance, DISC commissions; they

were in fact dividends to Summa Holdings' shareholders.                          The

Commissioner viewed the resulting payments from JC Holding to the

Roth IRAs not as dividends, but as contributions to the Roth IRAs

in excess of the contribution limits.

               The Tax Court affirmed the Commissioner's determination.

Summa Holdings, Inc. v. Comm'r, 109 T.C.M. 1612 (2015).                    The

Tax    Court    found    it    was   appropriate      for   the   Commissioner    to

recharacterize       the      transaction    under    the   substance    over   form


                                        - 7 -
doctrine because the transaction's sole purpose was to "shift[]

millions of dollars into Roth IRAs in violation of the statutory

contribution limits."       Id. at *20.

              Summa Holdings appealed to the Sixth Circuit, which

reversed the Tax Court's decision.               Summa Holdings, 848 F.3d at

782.    The Sixth Circuit found the Commissioner "had no basis for

recharacterizing the transactions" because the taxpayers had "used

the    DISC   and   Roth   IRAs   for    their    congressionally     sanctioned

purposes -- tax avoidance."         Id.

              As Massachusetts residents, James III and Clement appeal

the Tax Court's decision to this court.                 James Jr. and Sharen's

appeal is pending before the Second Circuit.

                                         II.

              Before   discussing   the        merits   of   their   appeal,   the

Benensons contend that the Sixth Circuit's ruling in Summa Holdings

prevents us from making an independent determination of the issues

in this case, invoking the principles of claim preclusion, issue

preclusion, and comity.       We find otherwise.

A.     Claim Preclusion

              "[T]he essential elements of claim preclusion are (1) a

final judgment on the merits in an earlier action; (2) an identity

of the cause of action in both the earlier and later suits; and

(3) an identity of parties or privies in the two suits."                 Kale v.

Combined Ins. Co. of Am., 924 F.2d 1161, 1165 (1st Cir. 1991)


                                        - 8 -
(citations omitted).      The Sixth Circuit's decision was a final

judgment on the merits, but the second requirement for claim

preclusion is missing.

          Each tax year is a different cause of action even when

the transaction being disputed and taxpayer is the same.          Comm'r

v. Sunnen, 333 U.S. 591, 598 (1948).         Different tax liabilities

owed by different taxpayers present different causes of action,

even where the liabilities arise from the same transaction.           See

Batchelor-Robjohns v. United States, 788 F.3d 1280, 1286-91 (11th

Cir. 2015).   Here, claim preclusion does not apply because we are

determining   whether    James   III   and   Clement   owe   excise   tax

liabilities for the year 2008, not whether Summa Holdings owes a

corporate tax liability for that year.

B.   Issue Preclusion

          James III and Clement argue that because the Sixth

Circuit decided that the DISC commission was a deductible expense,

that there was no constructive dividend, and that there were no

excess contributions to their Roth IRAs, the Commissioner is

precluded from relitigating these issues in this court.                As

discussed above, the parties here are different from the parties

in Summa Holdings.      Generally, offensive issue preclusion cannot

apply against the government unless the parties to the litigation

are the same.    United States v. Mendoza, 464 U.S. 154, 162-63

(1984); United States v. Plat 20, Lot 17, 960 F.2d 200, 211 (1st


                                 - 9 -
Cir. 1992).    James III and Clement claim they are in privity with

Summa Holdings and seek to introduce evidence regarding a 2012

share transfer whereby James III and Clement became the controlling

shareholders of Summa Holdings.     Because the 2012 transfer was not

submitted to the Tax Court, we will not consider it.        Based on the

record established below, James III and Clement cannot show that

they are in privity with Summa Holdings.

C.   Comity

            Finally, comity does not force us to follow the Sixth

Circuit.     "Comity is not a rule of law, but one of practice,

convenience, and expediency."       Mast, Foos & Co. v. Stover Mfg.

Co., 177 U.S. 485, 488 (1900).       A circuit need not follow other

circuits'    decisions   where   "there   appear   cogent   reasons   for

rejecting them."    Popov v. Comm'r, 246 F.3d 1190, 1195 (9th Cir.

2001) (quoting Unger v. Comm'r, 936 F.2d 1316, 1320 (D.C. Cir.

1991)).    Of course, we will give the Sixth Circuit's decision "the

same respectful consideration that we would always accord to sister

circuits faced with an identical or similar case."            Kanter v.

Comm'r, 590 F.3d 410, 420 (7th Cir. 2009).

                                  III.

            We review the Tax Court's decision "in the same manner

and to the same extent as decisions of the district courts in civil

actions tried without a jury."       I.R.C. § 7482(a)(1).     We review

the Tax Court's legal interpretations de novo. Capital Video Corp.


                                 - 10 -
v. Comm'r, 311 F.3d 458, 463 (1st Cir. 2002).             "The general

characterization of a transaction for tax purposes is a question

of law subject to review."    Santander Holdings USA, Inc. v. United

States, 844 F.3d 15, 23 (1st Cir. 2016) (quoting Frank Lyon Co. v.

United States, 435 U.S. 561, 581 n.16 (1978)).

           The federal tax system "is, and always has been, based

on statute."   Id. at 21.   "[L]ike other common law tax doctrines,"

the substance over form doctrine3 "can thus perhaps best be thought

of as a tool of statutory interpretation."         Id.   Viewed in this

manner, the substance over form doctrine does not "tak[e] a

transaction entirely outside its statutory framework," but instead

"helps courts read tax statutes in a way that makes their technical

language   conform   more   precisely    with   Congressional   intent."

Dewees v. Comm'r, 870 F.2d 21, 35 (1st Cir. 1989) (Breyer, J.).




     3 We will use the term "substance over form doctrine" as the
parties have, both below at the Tax Court and in their briefing to
us, although we note that "it might be more apt to say that
substance over form serves as a background principle, supporting
a group of related doctrines."     Linda D. Jellum, Codifying and
"Miscodifying" Judicial Anti-Abuse Tax Doctrines, 33 VA. TAX REV.
579, 595 (2014); see also Santander, 844 F.3d at 19 n.3 (discussing
"two 'substance over form' doctrines, the 'step transaction' and
'conduit' doctrines") (emphasis added). This case does not involve
the "economic substance" doctrine, which also grew out of the
Supreme Court's decision in Gregory v. Helvering, 293 U.S. 465
(1935), but which focuses more specifically on examining whether
a transaction had "no business purpose or economic substance beyond
tax evasion." Santander, 844 F.3d at 23 (quoting Schussel v.
Werfel, 758 F.3d 82, 97 (1st Cir. 2014)); see also 26 U.S.C.
§ 7701(o).


                                - 11 -
              Under the substance over form doctrine, the taxpayer's

transaction "must be viewed as a whole," Comm'r v. Court Holding

Co.,    324 U.S. 331,      334    (1945),       to    determine    whether    "the

transaction upon its face lies outside the plain intent of the

statute."       Gregory v. Helvering, 293 U.S. 465, 470 (1937).                      In

this way, we "look[] to the objective economic realities of a

transaction      rather     than       to    the   particular     form    the   parties

employed."       Frank Lyon Co., 435 U.S. at 573.                       Courts use the

substance over form doctrine when a more wooden application of the

Code would "deprive the statutory provision in question of all

serious purpose" and would thereby "exalt artifice above reality."

Gregory, 293 U.S. at 470.               We therefore begin by determining the

plain    intent       of   the    statutory          provisions   underpinning       the

taxpayers' transaction.

              Congress created DISCs as a "part of a package of

revisions to the tax code designed to stimulate economic activity."

LeCroy Research Sys. Corp. v. Comm'r, 751 F.2d 123, 124 (2d Cir.

1984).        "The DISC provisions in particular were designed to

'increase      our    exports     and       improve    an   unfavorable    balance    of

payments.'"        Id. (quoting S. Rep. No. 92-437, at 1 (1971), as

reprinted in 1971 U.S.C.C.A.N. 1918, 1918)).                       According to the

House    Report,      domestic     corporations         were   being     "treated   less

favorably than those which manufacture abroad through the use of

foreign subsidiary corporations."                  H.R. Rep. No. 92-533 (1971), as


                                            - 12 -
reprinted in 1971 U.S.C.C.A.N. 1825, 1872.             DISCs would therefore

help "remove a present disadvantage of U.S. companies engaged in

export activities through domestic corporations."             Id.

            Both Congress and the Treasury Department understood

that domestic export companies would use DISCs not only to reinvest

in their businesses, but also to increase returns for their

shareholders.       As   the   Sixth      Circuit    observed,   "[t]he        Code

authorizes companies to create DISCs as shell corporations that

can receive commissions and pay dividends that have no economic

substance at all."       Summa Holdings, 848 F.3d at 786.                  Section

994(a)     establishes   the    safe-harbor         price   rules        for   DISC

commissions: if the commissions do not exceed 4% of gross receipts

of 50% of net income from qualified exports, the commissions cannot

be challenged under 26 U.S.C. § 482, which generally authorizes

the Treasury to reallocate income to "prevent artificial shifting,

milking,    or   distorting    of   the   true   net   incomes      of    commonly

controlled enterprises."       Comm'r v. First Sec. Bank of Utah, N.A.,

405 U.S. 394, 400 (1972).       Treasury Regulation § 1.994-1(a) states

that application of § 994(a) "does not depend on the extent to

which the DISC performs substantial economic functions . . . ."4



     4 While Treasury Regulation § 1.994-1(a) may be read to
preclude some applications of the economic substance doctrine to
transactions involving DISCs, it does not, by itself, immunize the
Benensons' transaction from application of the separate, albeit
related, substance over form doctrine.


                                    - 13 -
              By design, Congress and the Treasury Department allowed

domestic companies to defer taxation and pay out dividends to

shareholders through a structure that might otherwise run afoul of

the Code.      See Addison Int'l, Inc. v. Comm'r, 90 T.C. 1207, 1221

(1988); see also Summa Holdings, 848 F.3d at 786 ("By congressional

design, DISCs are all form and no substance . . . .").                In sum, we

agree with the Sixth Circuit that Congress created DISCs "to enable

exporters to defer corporate income tax."                  Summa Holdings, 848
F.3d at 786.

              At   a   basic   level,    the     parties   agree   that   Congress

designed Roth IRAs to incentivize long-term savings and investment

by allowing for tax-free distribution to beneficiaries over age 59

1/2.       The Commissioner, however, views the legislative purpose

behind § 408A somewhat more narrowly, contending that Congress

created Roth IRAs to incentivize savings "among America's working

population."       According to the Commissioner, the caps Congress

placed on contributions to Roth IRAs "reflect clear Congressional

intent to limit Roth IRAs' costs to the public fisc" and were meant

to ensure that Roth IRAs would not "be used to divert unlimited

business funds into tax-sheltered vehicles."5


       5The Commissioner's view finds some support in the
legislative history of the Taxpayer Relief Act of 1997. According
to the House Report, the Committee was "concerned about the
national savings rate." H.R. Rep. No. 105-148, at 337 (1997), as
reprinted in 1997 U.S.C.C.A.N 678, 731.     It observed that "the
ability to make deductible contributions" to a traditional IRA "is


                                        - 14 -
           It bears repeating that traditional and Roth IRAs are

subject   to    the   same   annual    contribution         limits.   26   U.S.C.

§§ 219(b)(5)(A), 408A(c)(2).          Contributions to either form of IRA

that exceed the maximum allowed for deduction under § 219 are

subject to a 6% excise tax.          26 U.S.C. § 4973(a); see also Hellweg

v. Comm'r, 101 T.C.M. 1261, 2011 WL 821090, at *9 (2011).

           Roth IRAs are subject to some restrictions not found in

traditional IRAs.       The Code prevents some higher income taxpayers

from contributing to Roth IRAs.          26 U.S.C. § 408A(c)(3).         In 2008,

single taxpayers with over $116,000 in modified adjusted gross

income, as well as married taxpayers filing jointly with over

$169,000 in modified adjusted gross income, could not contribute

to Roth IRAs.     Individual Retirement Arrangements (IRAs), I.R.S.

Pub. No. 590, at 2 (Jan. 30, 2009).               These limitations suggest

that Congress was focused on providing a savings mechanism to

taxpayers of more modest means than the Benensons.

           At the same time, the Commissioner does not dispute that

in 2002, James III and Clement were qualified to make the initial

contributions to their Roth IRAs.              And James III and Clement do

not   dispute    that   in   2008,    they     were   not    qualified   to   make


a significant savings incentive," but found that "this incentive
is not available to all taxpayers under present law." Id. The
Committee mentioned that "many Americans may have difficulty
saving enough to purchase a home," and that a new form of IRA could
help these individuals realize this "fundamental part of the
American dream." Id.


                                      - 15 -
contributions to their Roth IRAs because their annual incomes were

too    high.6        James   III   and    Clement     claim   that    no    one   made

contributions to their Roth IRAs in 2008; their Roth IRAs only

received dividends from the shares they owned in JC Holding.                        It

is    these   "dividends"      that      the   Commissioner    contends      are,   in

substance,      "contributions"       that     were   made    in   excess    of     the

contribution limit.7

              We look to how the Code defines a "contribution" in this

context.      Section 408A states that "[e]xcept as provided in this

section, a Roth IRA shall be treated for purposes of this title in

the same manner as an individual retirement plan." 26 U.S.C.

§ 408A(a).       The Code defines an IRA as "a trust created or

organized in the United States for the exclusive benefit of an

individual      or     his   beneficiaries"       that    meets      some   specific

requirements. 26 U.S.C. § 408(a). The first of these requirements

is that "no contribution will be accepted unless it is in cash."

26 U.S.C. § 408(a)(1).




       6
       In 2008, both James III and Clement reported income above
$500,000.
       7
       The Commissioner presented two alternative ways by which
the Roth IRAs received the "contributions": either James Jr.
received $2,239,006 in dividends from Summa as Summa's sole
shareholder, or James Jr. received $519,002 and the Benenson Trust
received $1,702,764 in dividends based on their ownership
interests in Summa. Summa Holdings, 109 T.C.M (CCH) at *11.


                                         - 16 -
          Once a contribution is made in cash, the cash can be

invested, subject to certain limitations.       For example, an IRA

cannot invest in collectibles, including art, antiques, or stamps,

and still realize the tax benefits of an IRA.    26 U.S.C. § 408(m).

In almost all circumstances, IRAs are not permitted to own shares

in S corporations. 26 U.S.C. § 1361(c)(2)(A)(vi); see also Taproot

Admin. Servs., Inc. v. Comm'r, 679 F.3d 1109, 1110 (9th Cir. 2012).

          The Code does, however, permit both traditional and Roth

IRAs to own shares in C corporations.   Taxpayers may, if they so

choose, direct IRAs to purchase shares of C corporations.       See

Ancira v. Comm'r, 119 T.C. 135, 138 (2002).      Many taxpayers, of

many income levels, own shares in C corporations through Roth IRAs

and traditional IRAs. See McGaugh v. Comm'r, 860 F.3d 1014, 1017

(7th Cir. 2017) (calling an IRA's purchase of stock in a privately

held company "a prototypical, permissible IRA transaction").     As

the Tax Court recognized below, one of the advantages of owning C

corporation shares in a Roth IRA is that "[d]ivdends paid on stock

held by a Roth IRA are considered earnings of the Roth IRA itself,

rather than contributions by the owner of the Roth IRA, and do not

count towards the contribution limits of section 408A."       Summa

Holdings, 109 T.C.M. (CCH) at *15 (citing Taproot Admin. Servs.,

Inc. v. Comm'r, 133 T.C. 202, 206 (2009)).

          So, while contributions into Roth IRAs are limited each

year, earnings of Roth IRAs, including dividends from corporations


                              - 17 -
owned by Roth IRAs, are not limited.          This makes sense.       Few would

put money aside into retirement accounts without the expectation

that the money would grow over time in the accounts.                  Dividends

from C corporations provide another avenue by which Roth IRA can

grow in value.

           For some taxpayers, Roth IRAs are safe places to squirrel

away $5,000 in cash per year, with a hope of modest returns and

tax-free distribution at retirement.          For other, often wealthier,

taxpayers, Roth IRAs are strategic vehicles for investments in

companies, which may pay out substantial dividends.               See Summa

Holdings, 848 F.3d at 789.               Both uses comport with § 408A's

fundamental      purpose:   to    incentivize     long-term    savings      and

investment for retirement.

           "The owner of an IRA is entitled to direct the investment

of the funds without forfeiting the tax benefits of an IRA."

McGaugh v. Comm'r, 111 T.C.M. 1116, at *9 (2016), aff'd 860
F.3d 1014 (7th Cir. 2017).        So long as taxpayers are qualified to

make initial contributions, it does not appear to violate § 408A's

plain   intent    to   allow     their    contributions   to   grow    through

investment in qualified privately held companies, even during

periods where the taxpayers are no longer allowed to contribute,

and even if such growth occurs at a swift rate.

           For people in the Benensons' position, a Roth IRA is an

extremely advantageous place to hold indirectly the shares and


                                    - 18 -
proceeds of a DISC.            In 2008, JC Holding paid $1,477,028 in

dividends to James III and Clement's Roth IRAs, and "[t]he over $3

million in value that had accumulated in each of the Roth IRAs by

the end of 2008 was solely attributable to the initial $3500

contribution made in 2002 . . . , payments received from JC Holding

in   the   form   of   dividends,    and     earnings   stemming   from     the

investments made with such payments."          While James III and Clement

were prohibited from making Roth IRA contributions in 2008, they

were not prohibited from continuing to receive both returns on

their investments and dividends from the corporation owned by their

Roth IRAs.    Summa Holdings, 109 T.C.M. (CCH) at *15.

             The Code contemplates IRA and corporate ownership of

DISC shares. Section 995 sets forth the ways in which shareholders

of DISCs are taxed on income from DISCs.            Section 995(g) speaks

directly to the treatment of tax-exempt shareholders of DISCs,

such as IRAs, and provides that distributions and dividends to

such shareholders "shall be treated as derived from the conduct of

an   unrelated    trade   or   business"   and   will   be   subject   to   the

unrelated business income tax.         The unrelated business income tax

is "set at the same rate as the corporate income tax."                  Summa

Holdings, 848 F.3d at 782.          Under 26 U.S.C. § 246(d), dividends

from DISCs to corporations are subject to corporate income tax.

             When §§ 995(g), 246(d), and 408A are read together, it

appears Congress understood that Roth IRAs could also hold proceeds


                                    - 19 -
from DISCs.        Under § 995(g), if a Roth IRA owns DISC shares

directly, it will have to pay the unrelated business income tax.

Under § 246(d), if a Roth IRA owns a C corporation, and the C

corporation owns DISC shares, the C corporation will have to pay

the full corporate income tax on any dividends.                 In the present

case, JC Holding paid income tax on the $2,161,965 it reported as

distributions from JC Export at the corporate tax rate.8

               "We assume that Congress is aware of existing law when

it passes legislation."           Miles v. Apex Marine Corp., 498 U.S. 19,

32   (1990).       This    is    particularly   true   here,    where   Congress

commanded in § 408A that, unless otherwise provided, Roth IRAs are

to be treated in the same manner as traditional IRAs.                    We can

therefore assume that when Congress created Roth IRAs, it was aware

that       traditional    IRAs    could   receive   dividends    from    both   C

corporations and DISCs and was comfortable with Roth IRAs engaging

in the same transactions, so long as a tax equal to the corporate

income tax, either under § 246(d) or under § 995(g), was paid.9


       8
       From its founding through 2008, JC Holding's board of
directors consisted of James Benenson Jr., James III, Clement, and
one other individual. James III and Clement have also served as
vice presidents and co-presidents during that same time period.
       9
       The Tax Court considered and rejected this same line of
reasoning below, calling it "logically erroneous."            Summa
Holdings, 109 T.C.M. (CCH) at *23. (citing Hellweg, 2011 WL 821090,
at *6). We agree that courts generally should be reluctant "to
infer the intent of one Congress from the views expressed by
another."   Sullivan v. Stroop, 496 U.S. 478, 494 n. 8 (1990).
However, by commanding courts to treat Roth IRAs in the same manner
as traditional IRAs, the 1997 Congress expressed its own intent to


                                      - 20 -
             Under these circumstances, we cannot conclude that the

Benensons' transaction "upon its face lies outside the plain intent

of the statute" such that approval of the transaction "deprive[s]

the statutory provision[s] in question of all serious purpose."

Gregory, 293 U.S. at 470.       As outlined above, both DISCs and Roth

IRAs "are designed for tax-reduction purposes."            Summa Holdings,
848 F.3d    at   786.     The      Benensons   used   DISCs,   a    unique,

congressionally designed corporate form their family's business

was authorized to employ, and Roth IRAs, a congressionally designed

retirement account all agree they were qualified to establish, to

engage in long-term saving with eventual tax-free distribution.

Such use violates neither the letter nor the spirit of the relevant

statutory provisions.

             We are inclined to accept the congressionally sanctioned

solution to a potential tax avoidance problem, rather than relying

on a judicially crafted common law solution.            See Patsy v. Bd. of

Regents of State of Fla., 457 U.S. 496, 513 (1982) ("The very

difficulty of these policy considerations, and Congress' superior

institutional      competence   to   pursue   this   debate,   suggest   that

legislative not judicial solutions are preferable.").                Congress

added § 995(g) to ensure that some tax is paid when an IRA controls


subject Roth IRAs to the limits imposed by § 995(g). The 1997
Congress was not "silen[t]," Hellweg, 2011 WL 821090, at *6 -- it
declared that the existing statutory backdrop should apply to Roth
IRAs, including the existing solution for IRA ownership of DISCs.


                                     - 21 -
a DISC.    Here, the money flowing into James III and Clement's Roth

IRAs was in fact taxed at the ordinary corporate income tax rate,

with the IRS receiving $885,841 in income tax from JC Holding.

             Congress     has    revisited     the       DISC   program       on    several

occasions to address other perceived inequities caused by it.                            See

Summa Holdings, 848 F.3d at 790 (citing Deficit Reduction Act of

1984, Pub. L. No. 98-369, § 801(a), 98 Stat. 494, 985).                             It has

also revised the statutory framework surrounding Roth IRAs in a

manner that cuts against the Commissioner's view of Roth IRAs as

retirement tools available solely for the middle class.                            See id.

at 789 (discussing "Congress's decision in 2005 to allow owners of

traditional IRAs . . . to roll them over into Roth IRAs no matter

how   many   assets      the    accounts     hold       or   how   high   the      owners'

incomes"). Yet, despite its active history of legislating in these

areas, Congress has not placed any further limits on transactions

like the Benensons'.

             If Congress does not view § 995(g) and § 246(d) as

sufficient        solutions    to   the    potential         problem   raised       by   the

Benensons' transaction, it may choose to reexamine the law in this

area.   But, in our more limited role, we cannot say that our tacit

approval     of    the   Benensons'       transaction        deprives     the      existing

statutory framework of all serious purpose.

             The Commissioner views the Benensons' transaction as

different    from     other     investments        in   privately      held     companies


                                          - 22 -
because he claims there was no risk involved.           But, to the extent

that risk was required, it came from reliance on the DISC.                The

benefit of James III and Clement's Roth IRAs is necessarily tied,

at least initially, to the success and profitability of Summa

Holdings' export companies.       If the export companies are not

thriving, then they will produce no DISC commissions.              Without

DISC   commissions,   the   Benensons'    Roth   IRAs   would   receive    no

dividends from JC Holding.

           Moreover, if the Benensons' transaction presents a lower

risk than other potential investment structures, it is due to the

unique, congressionally designed DISC corporate form.             Congress

created DISCs to provide otherwise unavailable economic support to

domestic exporters.    We cannot, and do not, question this policy

choice.   All we can say is that "[i]f Congress sees DISC-Roth IRA

transactions of this sort as unwise or as a creating an improper

loophole, it should fix the problem."       Summa Holdings, 848 F.3d at

790.

           That is not to say that all transactions involving tax

avoidance through Roth IRAs are immune from recharacterization

under the substance over form doctrine.          The Sixth Circuit cited

and discussed with approval the Tax Court's decision in Repetto v.

Commissoner, 103 T.C.M. 1895, 2012 WL 2160440, at *9 (2012).

Summa Holdings, 848 F.3d at 785-86.          In Repetto, the taxpayers

established "an ordinary [C] corporation owned by Roth IRAs and


                                 - 23 -
pa[id]        the    corporation    fees    for    sham   'services'   it    never

performed,"          and   the    Sixth    Circuit   agreed   that,    in    those

circumstances, "the Commissioner may rightly refuse to recognize

the Roth IRA's gains as investment earnings and may reclassify

them as contributions."               Id.     The Tax Court itself recently

recognized that "the substance-over-form doctrine is not something

the Commissioner can use to pound every Roth IRA transaction he

doesn't like."         Block Developers, LLC v. Comm'r, 114 T.C.M.
68, at *30 (2017). Because C corporations "unlike DISCs, are meant

to have a real business purpose," the Commissioner retains the

power        to   recharacterize    transactions     "where   taxpayers     used   a

corporate form that lacked any substance to facilitate a tax-

avoidance scheme."          Id.

                  The Notice does not save the Commissioner's position.

It does not appear that the Benensons' transaction falls within

the Notice's scope.          The Notice describes transactions where "the

acquisition of shares, the transactions or both are not fairly

valued."          Notice 2004-8, 2004-1 C.B. 333.         Although the dissent

claims "the DISC shares were not purchased at market prices," the

Commissioner has never challenged the valuation of the shares the

Roth IRAs purchased in either JC Export or JC Holding.                       Summa

Holdings, 848 F.3d at 783.10


        10
       Following oral argument, the Commissioner has brought to
our attention a recent split decision from the Tax Court, Mazzei


                                          - 24 -
                                IV.

           Some may call the Benensons' transaction clever.   Others

may call it unseemly. The sole question presented to us is whether

the Commissioner has the power to call it a violation of the Tax

Code.   We hold that he does not.   The substance over form doctrine

is not a smell test.   It is, in this circuit, a tool of statutory

interpretation.   When, as here, we find that the transaction does


v. Commissioner, 151 T.C. No. 7, 2018 WL 1168766 (Mar. 5, 2018).
Mazzei involved a transaction with some similarities to the
Benensons'. The petitioners in Mazzei used Roth IRAs to purchase
shares in a Foreign Sales Corporation (FSC), a then congressionally
designed corporate form with some similar features to a DISC.
However, unlike the DISC program, which remains active to this
day, Congress repealed the FSC statutes in 2000. Id. at *2 n.4,
*18 n. 41. Although Mazzei contains a wide-ranging discussion of
the substance over form doctrine and the Sixth Circuit's decision
in Summa Holdings, its holding is quite narrow. In Mazzei, the
Tax Court viewed the Roth IRAs' initial purchase of FSC shares as
without substance and thereby found that "the payments from the
FSC were income to petitioners rather than to their Roth IRAs."
Id. at *8. As the concurrence in Mazzei explained:
           The sole issue we decide today is who in
           substance owned this FSC -- petitioners or
           their Roth IRAs.    The opinion of the Court
           focuses on the substance of a single step: the
           purported purchase of FSC stock by the Roth
           IRAs for the nominal price of $1, viewed
           together with the contracts that were entered
           into by petitioners, their Roth IRAs, and
           Injector Co., all in consideration of that
           nominal purchase.
Id. at *26 (Paris and Pugh, JJ., concurring)
Here, as we have said, the Commissioner has never challenged
directly the valuation of the shares the Benenson Roth IRAs
purchased in either JC Export or JC Holding. We therefore express
no view on whether such a challenge would be successful or would
change our analysis.


                               - 25 -
not violate the plain intent of the relevant statutes, we can push

the doctrine no further.   In such circumstances, to the extent we

accept "the government's proposition that these taxpayers have

found a hole in the dike, we believe it one that calls for the

application of the Congressional thumb, not the court's." Fabreeka

Prod. Co. v. Comm'r, 294 F.2d 876, 879 (1st Cir. 1961).

                  -Dissenting Opinion Follows-




                              - 26 -
          LYNCH, Circuit Judge, dissenting.           With great respect

for my colleagues in the majority, I dissent because I think the

Tax Court's opinion must be affirmed.        The effect of the majority

decision will be to bless a device to eliminate the contribution

limits Congress has imposed on Roth IRAs.          The decision will cost

the public fisc millions of dollars in tax revenue.               This is an

important case, and in my view the majority gets it wrong and

violates rules of construction.

          Congress, in creating DISCs, did not intend them to be

catch-all tax avoidance devices.        Congress did not intend DISCs to

cut   through    common   law   tax    doctrines    under   any     and   all

circumstances.    Congress intended exporters to use DISCs to defer

corporate income tax, and the Benensons did not use the DISC in

this case for that purpose.           They instead used it as a shield

against the application of the time-honored substance over form

doctrine in an effort impermissibly to funnel sums of money in the

millions of dollars each year into their Roth IRAs.          Congress has

never blessed such an arrangement, and the transaction at issue

flouts Congress's intent to limit Roth IRA contributions.                 The

Commissioner was correct to recharacterize the transaction.               The

majority is incorrect to hold that, because Congress intended a

limited tax benefit through the use of a DISC, Congress intended,

without saying so, to implicitly set aside its limit on Roth IRA

contributions, an entirely different tax benefit.


                                 - 27 -
A.   The Substance of this Transaction

          The substance over form doctrine is "best . . . thought

of as a tool of statutory interpretation."      Santander Holdings

USA, Inc. v. United States, 844 F.3d at 15, 21 (1st Cir. 2016).

The IRS's recharacterization of a transaction must be upheld when

the transaction "lies outside the plain intent of the statute."

Id. (quoting Gregory v. Helvering, 293 U.S. 465, 470 (1935)); see

also Knetsch v. United States, 364 U.S. 361, 365 (1960) ("[T]he

question for determination is whether what was done, apart from

the tax motive, was the thing which the statute intended." (quoting

Gregory, 293 U.S. at 469)).

          Courts analyze various factors when determining whether,

under common law tax doctrines, a transaction is consistent with

congressional intent.   These factors include whether the entities

involved have no business purpose, Gregory, 293 U.S. at 469-70;

whether related entities were used to shift tax liabilities between

related taxpayers, see Palmer v. Comm'r, 354 F.2d 974, 975 (1st

Cir. 1965); whether the transaction used a circuitous route or

intermediary entities for the sole purpose of decreasing the

taxpayer's liability, Minn. Tea Co. v. Helvering, 302 U.S. 609,

613 (1938); and whether the entities involved assumed any risk,

see Merck & Co. v. United States, 652 F.3d 475, 484-85 (3d Cir.

2011).




                              - 28 -
          The   transaction    here   was   tax-gaming,    devoid   of

substance.   The companies and Roth IRAs involved were all owned by

members of the same family, the DISC shares were not purchased at

market prices, and the sole reason for the transaction was to

circumvent the contribution limits for Roth IRAs.         In addition,

the parties agree that JC Export and JC Holding would not exist

but for this scheme, that those entities engaged in no business of

any kind, and that they served no purpose other than funneling

money into the Benensons' Roth IRAs.

          It is equally clear that the transaction involved no

risk.   The majority claims that this transaction involved risk

because the benefit to the Roth IRAs "is necessarily tied, at least

initially, to the success and profitability of Summa Holdings'

export companies."    This is not accurate.      If Summa Holdings

becomes unprofitable, the Roth IRAs will lose nothing because the

money has already been transferred to them.     The purpose of this

tax scheme plainly was to circumvent the Roth IRA contribution

limitations, and that was accomplished as soon as JC Export paid

a dividend to the Roth IRAs.   The fact that Summa Holdings needed

to reach a certain level of success before engaging in this scheme

does not mean that the transaction involved economic risk.

          James III and Clement purchased the outstanding shares

of JC Export for $1500 each and then received millions in dividends

from those shares over the next few years.          In effect, the


                               - 29 -
Benensons jammed millions of dollars into their Roth IRAs at a

time when their incomes were too high for them to contribute to

the IRAs at all, and that money can now be invested and distributed

tax-free.     This does not remotely resemble a real transaction of

economic substance.    In fact, Summa Holdings paid dividends to its

shareholders, who then contributed to the Roth IRAs.

             Had this transaction used a C corporation (or an LLC or

almost any other type of entity) to pass money from Summa Holdings

into   the    Roth   IRAs,   recharacterization   would   clearly    be

appropriate.     See Repetto v. Comm'r, 103 T.C.M. 1895, 2012
WL 2160440, at *9 (2012); Block Developers LLC v. Comm'r, 114
T.C.M. 68, 2017 WL 3078319, at *11 (2017); Polowniak v.

Comm'r, 111 T.C.M. 1132, 2016 WL 758360, at *8 (2016).        But

the Benensons found a different, albeit equally brazen, way to

skirt the Roth IRA contribution limitations: they used a DISC to

transfer the money from Summa Holdings to the Roth IRAs.            The

majority views that difference -- the use of a DISC -- as decisive.

The majority does so on the grounds that the substance over form

doctrine cannot apply here because DISC commissions do not need to

have economic substance, and, further, that Congress intended for

Roth IRAs to own DISCs.

             I disagree.   The DISC here was not used for the purpose

intended by Congress, but to evade the Roth IRA contribution

limits. The other statutory provisions adverted to by the majority


                                 - 30 -
do not support its conclusion.       Congress did not intend the use of

DISCs to circumvent well established Roth IRA contribution limits

and certainly did not say so.

B.   Congressional Intent

             DISCs are only insulated from the application of common

law tax doctrines in certain defined and narrow ways, see Treas.

Reg. § 1.994-1(a), because, without that narrow insulation, DISCs

could not serve their intended purpose.             DISCs are meant to reduce

the tax burden on exporters by allowing them to defer corporate-

level taxation.    H.R. Rep. No. 92-533 (1971), as reprinted in 1971

U.S.C.C.A.N. 1825, 1832, 1872.       If commissions paid from a company

with qualified export revenue to a DISC needed to have economic

substance,     these   provisions    could    not     function      as    Congress

intended.     But we are faced with a very different issue.                   This

case is not about whether the IRS must honor the commissions paid

from Summa Holdings to JC Export for corporate income tax purposes;

it   is   about    whether   the     IRS     must     honor   the        Benensons'

characterization of the flow of money from Summa Holdings to the

Benensons' Roth IRAs for excise tax purposes.

             1.   The Benensons' Use of a DISC

             The use of the DISC here to evade the Roth IRA limits is

contrary to Congress's intended purpose for DISCs of corporate tax

deferral.     Because commissions paid to JC Export were immediately

distributed to JC Holding and JC Holding paid corporate tax on


                                    - 31 -
dividends received from JC Export, the DISC itself did not result

in a tax benefit to the Benenson family.     The Benensons conceded

as much.    They stipulated that the "sole reason for entering into

the Transaction at Issue . . . was to transfer money into the Roth

IRAs so that income on assets in the Roth IRAs could accumulate

and be distributed on a tax-free basis."     (emphasis added).   The

taxpayers made no mention of corporate tax deferral because there

was none.

             The only reason a DISC was used as the intermediary was

as a device to attempt to escape the application of common law tax

doctrines.      That use is contrary to what Congress intended.

Congress created DISCs to advantage exporters by giving them a

corporate tax deferral benefit.      See 26 U.S.C. §§ 991-97; H.R.

Rep. No. 92-533 (1971), as reprinted in 1971 U.S.C.C.A.N. 1825,

1872.   DISCs' exemption from common law tax doctrines in that

limited area is a means of achieving that purpose, and goes no

further.     As a result, DISC commissions escape the use of common

law tax doctrines only to the extent necessary to achieve the

intended corporate tax deferral.    The use of a DISC does not grant

a taxpayer carte blanche to enter into artificial and economically

insubstantial transactions without fear of recharacterization.

Congress never said that DISCs can be used to avoid Roth IRA

contribution limits or that the substance over form doctrine did

not apply to DISCs.     Rather, the absence of such a statement is


                                - 32 -
telling.      Congress       does    not    "hide    elephants      in    mouseholes."

Whitman v. Am. Trucking Ass'ns, 531 U.S. 457, 468 (2001).                                If

Congress had intended to exempt all transactions that involve DISCs

and Roth IRAs from the application of longstanding common law tax

doctrines, it would have said so directly.

             2.     Sections 246(d), 995(g), and 408A

             Having established that the DISC was not used for the

purpose of corporate tax deferral, we are left with the majority's

argument that the substance over form doctrine cannot apply here

because the separate provisions in 26 U.S.C. §§ 246(d), 995(g) and

408A    supposedly      evince      Congress's      intent       that    Roth    IRAs    be

permitted to own DISCs.              The Benensons never made a § 246(d)

argument, so that portion of the argument is waived.                       See Negron-

Almeda v. Santiago, 528 F.3d 15, 25 (1st Cir. 2008).                      In any case,

this line of reasoning is invalid. The majority's argument amounts

to the following: Congress took steps to make sure corporate-level

tax was paid on DISC income when a traditional IRA or a C

corporation       was   involved,     and    so     it    must    have   silently       and

implicitly        approved    using     a    DISC        to   circumvent        Roth    IRA

contribution limits.          The premise is accurate, but the conclusion

does not follow.

             First, §§ 246(d) and 995(g) were enacted for a different

purpose: to eliminate tax avoidance opportunities, not to create

them.      Section 995(g) requires that traditional IRAs pay an


                                       - 33 -
unrelated business income tax on DISC commissions received.     26

U.S.C. §§ 995(g), 501(a).    This was in response to an avoidance

strategy where a DISC would pay a dividend to a traditional IRA in

order to avoid corporate income tax. H.R. Rep. No. 101-247 (1989),

as reprinted in 1989 U.S.C.C.A.N. 1906, 2895.     But ending a tax

avoidance scheme that was prevalent more than a decade before Roth

IRAs even existed is different from expressing an intention that

Roth IRAs own DISCs.    That is why, in an earlier case, the Tax

Court found it was "logically erroneous" to argue that Congress

validated the ownership of DISC stock by Roth IRAs when it adopted

§ 995(g) with the aim of preventing a different tax avoidance

strategy.    Hellweg v. Comm'r, 101 T.C.M. 1261, 2011 WL
821090, at *6 (2011).

            The same is true of § 246(d).   The dividends-received

deduction exists to avoid exposing corporate earnings to multiple

layers of corporate taxation.     H.R. Rep. No. 92-533 (1971) as

reprinted in 1971 U.S.C.C.A.N. 1825, 1903.      Section 246(d) was

passed in 1971 because DISCs do not pay corporate tax, so there is

no risk of exposing corporate earnings to multiple layers of

corporate taxation where the entity paying the dividend is a DISC.

Id.   This provision, enacted over twenty-five years before Roth

IRAs came into existence, does not mention or relate to traditional

or Roth IRAs.    See 26 U.S.C. § 246(d).    The fact that Congress

wanted to ensure that DISC income was exposed to at least one layer


                              - 34 -
of    corporate   income     tax    has     nothing    to    do    with    Roth     IRA

contribution limits.

              Even if the combination of these statutes did indicate

that Congress expected Roth IRAs to own DISC stock, that would not

help the Benensons' case at all.            Allowing IRAs to own DISC stock

is different from exempting transactions involving DISCs and IRAs

from common law tax doctrines and contribution limits.                     Roth IRAs

are allowed to own C corporations, but that does not mean that the

substance over form doctrine cannot apply to C corporations used

to circumvent Roth IRA contribution limits.                 The Tax Court has so

held.     See Repetto, 2012 WL 20160440 at *16.              The Tax Court here

never stated that Roth IRAs are prohibited from owning DISC stock.

The     Tax   Court's   holding     was     much     narrower:     this        specific

transaction was, in substance, a dividend to shareholders followed

by contributions to the Roth IRAs. Summa Holdings, Inc. v. Comm'r,

109 T.C.M. 1612, 2015 WL 3993219, at *7 (2015).

              The majority says Congress could have forbidden the

transaction     here    if   it   wanted.      But    the   absence       of   special

legislation to forbid this evasion of statutorily set contribution

limits is not permission to evade those limits.                   As the Tax Court

stated in Hellweg, the legislation in this area "may merely

represent a choice to determine whether such distributions produce

an excess contribution on a case-by-case basis according to the

facts and circumstances. Not every silence is pregnant."                       2011 WL


                                     - 35 -
821090 at *6.         The Tax Court made such a fact-specific decision

here, and nothing in §§ 246(d), 995(g), or 408A indicates Congress

intended anything different.

             All the majority shows with its §§ 246(d), 995(g), and

408A    argument      is   that   Congress    may    have   intended   to     allow

traditional IRAs to own DISC stock.                 But there is no reason to

believe that the substance over form doctrine would not have

applied if the Benensons had developed a scheme to circumvent the

contribution limit for traditional IRAs and if, in substance, that

scheme      was   a   distribution       to   shareholders     followed     by     a

contribution to the traditional IRAs.               There has not been a case

on this issue, likely because distributions from traditional IRAs

are not tax-free.

             The crux of the majority's argument on this point is

that the substance over form doctrine cannot apply to a DISC

because the Roth IRA is allowed to own a DISC, and DISCs can avoid

common law tax doctrines.             That conclusion does not follow.

Indeed, this line of reasoning would allow IRA contribution limits

to     be   circumvented     at   will    and   is    inconsistent     with      the

longstanding substance over form doctrine.

             As discussed below, there is no doubt that the substance

over form doctrine applies even to Code-compliant transactions.

The question then is whether DISC transactions are exempt from the

application of the substance over form doctrine where, as here,


                                     - 36 -
the DISC was not used for its congressionally intended purpose.

Because the exemption from common law tax doctrines is a means of

providing a corporate tax deferral benefit, I do not believe

transactions       involving   DISCs    are     exempt   from    common   law   tax

doctrines where the DISC was not used for Congress's intended

purpose.11        The Tax Court's ruling is far more consistent with

Congress's intent than is the majority's holding.

             3.     Congressional Inaction

             The majority implies that its holding is supported by

the fact that Congress has revisited the DISC provisions multiple

times without addressing the Benensons' scheme.                 This argument was

not briefed, so it is waived.            See United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).

             Even if the argument were not waived, it depends on an

assumption that is not true.            The record contains no suggestion

that, when Congress revisited the provisions at issue in this case,



     11   While the Benensons did not benefit from any corporate
tax deferral here, they could have engineered the underlying scheme
to allow them to benefit from corporate tax deferral and circumvent
the Roth IRA contribution limits. Had the Benensons done so, that
would not alter my view as to the excise tax issue before us. The
exemption from common law tax doctrines applied to DISCs, which is
not even made explicit in statute, only exists to further
Congress's intended purpose.     Congress intended to facilitate
corporate tax deferral, not the circumvention of Roth IRA
contribution limits. As a result, even if the Benensons' entities
had engaged in corporate tax deferral, as they did not, that still
would not shield them from the application of the substance over
form doctrine for excise tax purposes.


                                       - 37 -
it was aware of this scheme and had proposed legislation to outlaw

it.    Even if legislation targeting the Benensons' scheme had been

introduced in Congress, courts have repeatedly advised against

construing congressional inaction as to proposed legislation as

approval of the status quo.                See, e.g., Aaron v. SEC, 446 U.S.
680, 694 n.11 (1980).

C.     Code-Compliant Transactions

               The majority argues that if there is a problem here, it

is for Congress to resolve.            My response is that Congress created

the DISC provisions against the background of decades of common

law tax doctrines, under which such transactions are forbidden.

The    Benensons'         transaction       is    clearly   incompatible         with

congressional intent.           Further, Supreme Court precedent is clear

that      an      otherwise       Code-compliant       transaction         can     be

recharacterized       where     it    is    inconsistent    with      congressional

intent.        Comm'r v. Court Holding Co., 324 U.S. 331, 334 (1945);

Minn. Tea Co., 302 U.S. at 613; Deidrich v. Comm'r, 457 U.S. 191,

195-99 (1982); Gregory, 293 U.S. at 470 (1935) (recharacterizing

a transaction because "[t]he whole undertaking, though conducted

according to [the relevant Code section], was in fact an elaborate

and    devious     form    of   conveyance       masquerading    as    a   corporate

reorganization, and nothing else").

               This circuit, other circuits, and the Tax Court agree

that    common      law     tax      doctrines      apply   to     Code-compliant


                                        - 38 -
transactions.         See, e.g., Santander Holdings, 844 F.3d at 23

(holding that when a transaction is only designed to produce tax

gains instead of real gains, "it is an act of tax evasion that,

even if technically compliant, lies outside of the intent of the

Tax Code and so lacks economic substance"); BB&T Corp. v. United

States,   523 F.3d 461,    477   (4th     Cir.    2008)(finding   that    the

Commissioner was "entitled to recognize [the transaction] for what

it was, not what [the taxpayer] professed it to be"); Repetto,

2012 WL 20160440 at *9 ("Where a series of transactions, taken as

a whole . . . have no 'purpose, substance, or utility apart from

their anticipated tax consequences,' the transactions are not

recognized      for   Federal   tax   purposes."       (quoting   Goldstein     v.

Comm'r, 364 F.2d 734, 740 (2d Cir. 1966))).

             I give weight to the Supreme Court's Court Holding

decision and do not think we can sidestep this precedent by

characterizing the opinion as "brief" and distinguish it, as one

circuit has done, by saying "it's hard to say whether the Court

determined that the liquidation before the sale was a sham or

recharacterized       the   transactions       based   solely   on   their    tax-

minimizing effect."12        Summa Holdings, Inc. v. Comm'r, 848 F.3d
12   I do agree with the majority that the Sixth Circuit's
decision in Summa Holdings, Inc. v. Commissioner, 848 F.3d 779
(6th Cir. 2017) has no preclusive effect here and comity does not
require that we adhere to the Sixth Circuit's views, much less on
the different question before us.


                                      - 39 -
779, 786 (6th Cir. 2017).      In my view, Court Holding was clearly

announcing that the substance over form doctrine applied even where

the transaction was Code-compliant.          In that case, the Fifth

Circuit had found that the IRS could not recharacterize the

transaction in question because "the purpose to escape or reduce

taxation in making such a choice of procedure is not unlawful.

The procedure actually followed is taxable by the law applicable

to it."   Court Holding Co. v. Comm'r, 143 F.2d 823, 825 (5th Cir.

1944), rev'd, 324 U.S. 331 (1945).          The Supreme Court, without

stating that the transaction was a sham, overturned that decision

on the grounds that "[t]o permit the true nature of a transaction

to be disguised by mere formalisms, which exist solely to alter

tax   liabilities,     would    seriously     impair   the   effective

administration of the tax policies of Congress."        Court Holding,
324 U.S. at 334.      The Benensons admit that the transactions at

issue were mere formalisms created solely to alter tax liabilities;

Court Holding instructs that the Commissioner may take such facts

into account.   Id.

           For these reasons, I respectfully dissent.




                                - 40 -